Russell, C. J.
1. Under the provisions of the act creating the municipal court of Macon (Acts 1913, p. 259), the mere omission to make an entry of “default” as t'o a case called upon the appearance docket (unless it appears that the case was not sounded upon the call of the appearance docket) does not entitle a defendant, as a matter of right, to file an answer at a subsequent term. See Dodson Printers’ Supply Co. v. Harris, 114 Ga. 966; Thurmond v. Groves, 126 Ga. 779. It is an essential prerequisite to the grant of a motion to file a plea after the appearance term that a reasonable excuse be offered for not having filed the plea within the time required by law.
2. The original answer, being merely a plea of the general issue and presenting no defense, did not furnish subject-matter for amendment, and there was no error in refusing to allow the proposed amendment, which was nothing more than an attempt to file an answer for the first time, after the time allowed by law had expired.
*632Decided July 30, 1915.
Complaint; from municipal court of Macon — Judge Daly. November 28, 1914.
Chambers & Deaver, for plaintiff in error.
Walter Before, Charles E. Garrett, for defendant.
3. In an instance such as that referred to in the preceding paragraph, it is not an abuse of discretion to refuse to allow the defendant to file a plea offered after the time when a plea could properly be filed has passed, where no excuse of any kind is offered for the failure to file a proper plea at the appearance term. Judgment affirmed.